DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The applicant filed preliminary amendment in 07/30/2021. Thus, claims 64-79 are pending in the application, including independent claims 64, 71, 72 and 79.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

			Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 and 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 65-70 and 73-78 are objected to because of the following informalities:  
In claim 65 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 66 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 67 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 68 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 69 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 70 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 73 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 74 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 75 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 76 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 77 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
In claim 78 of lines 1, the occurrence of “a mobile communication device” should be amended to --- “the mobile communication device”---
Appropriate corrections are required.


Double Patenting
6.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 64 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 2 of Patent No. (US 11,096,148 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 11,096,148 B2) both disclose the method relates to receiving a system information broadcast comprising MBMS information from a base station of a network providing the MBMS. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 11,096,148 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. (US 11,096,148 B2)

Instant Application: 17/389964 
US Patent No.: US 11,096,148 B2 

64. A method performed by a mobile communication device which is operable to support a Multimedia Broadcast Multicast Service (MBMS), the method comprising:
receiving, from a base station of a network providing the MBMS, a system information broadcast comprising MBMS information;
determining, based on the system information broadcast, at least one MBMS service of interest; and
transmitting, at radio resource control (RRC) connection establishment with the network, an RRC message which responds to the system information broadcast, wherein 
the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service.


2. A method performed by a mobile communication device which is operable to support a Multimedia Broadcast Multicast Service (MBMS), the method comprising:
receiving, from a base station of a network providing the MBMS, a system information broadcast comprising MBMS information;                                                determining, based on said system information broadcast, at least one MBMS service of interest to be made available within a coverage area; and
transmitting, at radio resource control (RRC) connection establishment with the network, an RRC message other than an RRC connection request message having a cause value field, the RRC message including at least one identifier which indicates if the mobile communication device is interested in receiving the MBMS service.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 64, 71, 72 and 79 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Kuo [hereinafter as Kuo], US 2010/0315987 A1 in view of Hwang et al. [hereinafter as Hwang], US 2004/0147266 A1.
Regarding claim 64, Kuo discloses wherein a method performed by a mobile communication device which is operable to support a Multimedia Broadcast Multicast Service (MBMS) (Fig.4 [0035] lines 1-13, a UE mobile communication device which is operable to support a Multimedia Broadcast Multicast Service (MBMS)),
the method comprising:
receiving, from a base station of a network providing the MBMS, a system information broadcast comprising MBMS information (Fig.5 step 502 [0049] lines 1-7, receive, via the transceiver circuit 114, a system information broadcast comprising MBMS information from a base station of a network system providing the MBMS);
determining, based on the system information broadcast, at least one MBMS service of interest (Fig.5 step 504 [0050] lines 1-4, determine, at least one MBMS service of interest for a MBMS Single Frequency Network (MBSFN) based on the system information broadcast).
	However, Kuo does not explicitly disclose wherein transmitting, at radio resource control (RRC) connection establishment with the network, an RRC message which responds to the system information broadcast, wherein the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service.
	In the same field of endeavor, Hwang teaches wherein transmitting, at radio resource control (RRC) connection establishment with the network (Fig.4-5 step 413 [0046] lines 1-31, mobile station UE 410 is transmitting at radio resource control (RRC) connection new establishment cause with the RNC network), an RRC message which responds to the system information broadcast (Fig.4-5 step 413 [0046]-[0047] lines 1-10, a new value of establishment cause IE i.e., a new value called “MBMS Service request” other than an RRC connection request message and Fig.9 [0085] lines 1-17, an RRC message which responds to the system information broadcast from the received BCH and transmitting an RRC connection setup complete message and Fig.9 [0092] lines 1-29, an RRC connection request message which responds to the system information broadcast over the BCH and Table 13 [0100] lines 1-18; Fig.10A-B [0107] lines 1-39), the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service (Fig.4-5 [0046]-[0050] lines 1-22, the RRC message include the initial UE identity information which is indicating whether the mobile communication device UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.4-5 [0064] lines 1-24, the RRC message including the identifier information which indicates whether the UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.6 steps 611-615 [0073] lines 1-20, RRC message having an RRC establishment cause value indicating that the UE desires to receive the MBMS service and Fig.10 [0108] lines 1-17, the RRC connection setup complete message includes the identifier information which indicates whether the UE 410 is desired/ interested in receiving the MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo to incorporate the teaching of Hwang in order to achieve higher-quality Multimedia Broadcast Multicast Services (MBMS) services.
	It would have been beneficial to perform the authentication operation, using an initial UE identity of the UE 410 included in the RRC connection request message, and in this operation, the SGSN 440 determines whether the UE 410 has qualification for receiving an MBMS service, and detects a type of a requested MBMS service that the UE 410 desires to continuously receive. The TRNC 430 transmits an Authentication request message to the SGSN 440 along with the initial UE identity of the UE 410 and information indicating that the UE 410 desires to continuously receive the current MBMS service (Step 415). Upon receiving the Authentication request message, the SGSN 440 determines whether the UE 410 is qualified for receiving the corresponding MBMS service, depending on the initial UE identity included in the received Authentication request message as taught by Hwang to have incorporated in the system of Kuo to provide a multimedia broadcast multicast service (MBMS) to a user equipment (UE) located in a non-tracking area without a separate RRC connection in a mobile communication system. (Hwang, Fig.4-5 [0046]-[0050] lines 1-22, Fig.4-5 [0064] lines 1-24 and Fig.13 [0137] lines 1-24)


Regarding claim 71, Kuo discloses wherein a mobile communication device which is operable to support a Multimedia Broadcast Multicast Service (MBMS) (Fig.1 [0032] lines 1-11, mobile phone communication device and Fig.4 [0035] lines 1-13, UE mobile phone which is operable to support a Multimedia Broadcast Multicast Service (MBMS)), the mobile communication device comprising:
a transceiver circuit (Fig.2 [0033] lines 1-22, transceiver unit 114); and
a controller (Fig.2 [0033] lines 1-22, control unit 106), comprising one or more processors (Fig.2 [0033] lines 1-22, processor CPU unit 108) configured to:
receive, from a base station of a network providing the MBMS, via the transceiver circuit, a system information broadcast comprising MBMS information (Fig.5 step 502 [0049] lines 1-7, receive, via the transceiver circuit 114, a system information broadcast comprising MBMS information from a base station of a network system providing the MBMS via the transceiver unit 114);
determine, based on the system information broadcast, at least one MBMS service of interest (Fig.5 step 504 [0050] lines 1-4, determine, at least one MBMS service of interest for a MBMS Single Frequency Network (MBSFN) based on the system information broadcast).
	However, Kuo does not explicitly disclose wherein transmit, via the transceiver circuit, at radio resource control (RRC) connection establishment with the network, an RRC message which responds to the system information broadcast, wherein the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service.
	In the same field of endeavor, Hwang teaches wherein transmit, via the transceiver circuit, at radio resource control (RRC) connection establishment with the network (Fig.4-5 step 413 [0046] lines 1-31, mobile station UE 410 is transmitting at radio resource control (RRC) connection new establishment cause with the RNC network via transceiver circuit), an RRC message which responds to the system information broadcast (Fig.4-5 step 413 [0046]-[0047] lines 1-10, a new value of establishment cause IE i.e., a new value called “MBMS Service request” other than an RRC connection request message and Fig.9 [0085] lines 1-17, an RRC message which responds to the system information broadcast from the received BCH and transmitting an RRC connection setup complete message and Fig.9 [0092] lines 1-29, an RRC connection request message which responds to the system information broadcast over the BCH and Table 13 [0100] lines 1-18; Fig.10A-B [0107] lines 1-39), wherein the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service (Fig.4-5 [0046]-[0050] lines 1-22, the RRC message include the initial UE identity information which is indicating whether the mobile communication device UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.4-5 [0064] lines 1-24, the RRC message including the identifier information which indicates whether the UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.6 steps 611-615 [0073] lines 1-20, RRC message having an RRC establishment cause value indicating that the UE desires to  receive the MBMS service and Fig.10 [0108] lines 1-17, the RRC connection setup complete message the identifier which indicates whether the UE 410 is desired/ interested in receiving the MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo to incorporate the teaching of Hwang in order to achieve higher-quality Multimedia Broadcast Multicast Services (MBMS) services.
	It would have been beneficial to perform the authentication operation, using an initial UE identity of the UE 410 included in the RRC connection request message, and in this operation, the SGSN 440 determines whether the UE 410 has qualification for receiving an MBMS service, and detects a type of a requested MBMS service that the UE 410 desires to continuously receive. The TRNC 430 transmits an Authentication request message to the SGSN 440 along with the initial UE identity of the UE 410 and information indicating that the UE 410 desires to continuously receive the current MBMS service (Step 415). Upon receiving the Authentication request message, the SGSN 440 determines whether the UE 410 is qualified for receiving the corresponding MBMS service, depending on the initial UE identity included in the received Authentication request message as taught by Hwang to have incorporated in the system of Kuo to provide a multimedia broadcast multicast service (MBMS) to a user equipment (UE) located in a non-tracking area without a separate RRC connection in a mobile communication system. (Hwang, Fig.4-5 [0046]-[0050] lines 1-22, Fig.4-5 [0064] lines 1-24 and Fig.13 [0137] lines 1-24)

Regarding claim 72, Kuo discloses wherein a method performed by a base station which is operable to support a Multimedia Broadcast Multicast Service (MBMS) in a network (Fig.1 [0032] lines 1-11, base station (Node B) and Fig.4 [0035] lines 1-13, a base station in network system which is operable to support a Multimedia Broadcast Multicast Service (MBMS)), the method comprising: determining an identification of the MBMS service (Fig.1-2 [0018] lines 1-22, identification of MBMS service and Fig.1-4 step 402 [0039] lines 1-7, determine identification of MBMS service list);
transmitting, to a mobile communication device (Fig.4 step 404 [0040] lines 1-3, transmitting the MBMS service to a UE mobile communication device via transceiver unit 114), a system information broadcast comprising MBMS information (Fig.4 step 404-406 [0040] lines 1-3, a system information broadcast includes MBMS information such as broadcasting the MBMS service) for determining, by the mobile communication device, at least one MBMS service of interest (Fig.5 step 504 [0050] lines 1-4, determining by the UE mobile communication device, at least one MBMS service of interest based on the system information broadcast).
	However, Kuo does not explicitly disclose wherein receiving, from the mobile communication device at radio resource control (RRC) connection establishment with the network, an RRC message which responds to the system information broadcast, wherein the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service.
	In the same field of endeavor, Hwang teaches wherein receiving, from the mobile communication device at radio resource control (RRC) connection establishment with the network (Fig.4-5 step 413 [0046] lines 1-31, Node B in the RNC network is receiving from mobile station UE 410 at radio resource control (RRC) connection new establishment cause with the RNC network), an RRC message which responds to the system information broadcast (Fig.4-5 step 413 [0046]-[0047] lines 1-10, a new value of establishment cause IE i.e., a new value called “MBMS Service request” other than an RRC connection request message and Fig.9 [0085] lines 1-17, an RRC message which responds to the system information broadcast from the received BCH and transmitting an RRC connection setup complete message and Fig.9 [0092] lines 1-29, an RRC connection request message which responds to the system information broadcast over the BCH and Table 13 [0100] lines 1-18; Fig.10A-B [0107] lines 1-39), wherein the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service (Fig.4-5 [0046]-[0050] lines 1-22, the RRC message include the initial UE identity information which is indicating whether the mobile communication device UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.4-5 [0064] lines 1-24, the RRC message including the identifier information which indicates whether the UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.6 steps 611-615 [0073] lines 1-20, RRC message having an RRC establishment cause value indicating that the UE desires to  receive the MBMS service and Fig.10 [0108] lines 1-17, the RRC connection setup complete message the identifier which indicates whether the UE 410 is desired/ interested in receiving the MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo to incorporate the teaching of Hwang in order to achieve higher-quality Multimedia Broadcast Multicast Services (MBMS) services.
	It would have been beneficial to perform the authentication operation, using an initial UE identity of the UE 410 included in the RRC connection request message, and in this operation, the SGSN 440 determines whether the UE 410 has qualification for receiving an MBMS service, and detects a type of a requested MBMS service that the UE 410 desires to continuously receive. The TRNC 430 transmits an Authentication request message to the SGSN 440 along with the initial UE identity of the UE 410 and information indicating that the UE 410 desires to continuously receive the current MBMS service (Step 415). Upon receiving the Authentication request message, the SGSN 440 determines whether the UE 410 is qualified for receiving the corresponding MBMS service, depending on the initial UE identity included in the received Authentication request message as taught by Hwang to have incorporated in the system of Kuo to provide a multimedia broadcast multicast service (MBMS) to a user equipment (UE) located in a non-tracking area without a separate RRC connection in a mobile communication system. (Hwang, Fig.4-5 [0046]-[0050] lines 1-22, Fig.4-5 [0064] lines 1-24 and Fig.13 [0137] lines 1-24)

Regarding claim 79, Kuo discloses wherein a base station which is operable to support a Multimedia Broadcast Multicast Service (MBMS) in a network (Fig.1 [0032] lines 1-11, base station (Node B) and Fig.4 [0035] lines 1-13, a base station in network system which is operable to support a Multimedia Broadcast Multicast Service (MBMS)), the base station (Fig.1 [0032] lines 1-11, base station (Node Bs) comprising:
a transceiver circuit (Fig.2 [0033] lines 1-22, transceiver unit 114); and
a controller (Fig.2 [0033] lines 1-22, control unit 106), comprising one or more processors (Fig.2 [0033] lines 1-22, processor CPU unit 108), configured to:
determine an identification of the MBMS service (Fig.1-2 [0018] lines 1-22, identification of MBMS service and Fig.1-4 step 402 [0039] lines 1-7, determine identification of MBMS service list);
transmit, to a mobile communication device via the transceiver circuit (Fig.4 step 404 [0040] lines 1-3, transmitting the MBMS service to a UE mobile communication device via transceiver unit 114), a system information broadcast comprising MBMS information (Fig.4 step 404-406 [0040] lines 1-3, a system information broadcast includes MBMS information such as broadcasting the MBMS service) for determining, by the mobile communication device, at least one MBMS service of interest (Fig.5 step 504 [0050] lines 1-4, determining by the UE mobile communication device, at least one MBMS service of interest based on the system information broadcast).
	However, Kuo does not explicitly disclose wherein receive, via the transceiver circuit, from the mobile communication device at radio resource control (RRC) connection establishment with the network, an RRC message which responds to the system information broadcast, wherein the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service.
	In the same field of endeavor, Hwang teaches wherein receive, via the transceiver circuit, from the mobile communication device at radio resource control (RRC) connection establishment with the network (Fig.4-5 step 413 [0046] lines 1-31, Node B in the RNC network is receiving from mobile station UE 410 at radio resource control (RRC) connection new establishment cause with the RNC network via the transceiver circuit), an RRC message which responds to the system information broadcast (Fig.4-5 step 413 [0046]-[0047] lines 1-10, a new value of establishment cause IE i.e., a new value called “MBMS Service request” other than an RRC connection request message and Fig.9 [0085] lines 1-17, an RRC message which responds to the system information broadcast from the received BCH and transmitting an RRC connection setup complete message and Fig.9 [0092] lines 1-29, an RRC connection request message which responds to the system information broadcast over the BCH and Table 13 [0100] lines 1-18; Fig.10A-B [0107] lines 1-39), wherein the RRC message includes information indicating whether the mobile communication device is interested in receiving the MBMS service (Fig.4-5 [0046]-[0050] lines 1-22, the RRC message include the initial UE identity information which is indicating whether the mobile communication device UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.4-5 [0064] lines 1-24, the RRC message including the identifier information which indicates whether the UE 410 is desired/ interested in receiving the MBMS service continuously and Fig.6 steps 611-615 [0073] lines 1-20, RRC message having an RRC establishment cause value indicating that the UE desires to  receive the MBMS service and Fig.10 [0108] lines 1-17, the RRC connection setup complete message the identifier which indicates whether the UE 410 is desired/ interested in receiving the MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo to incorporate the teaching of Hwang in order to achieve higher-quality Multimedia Broadcast Multicast Services (MBMS) services.
	It would have been beneficial to perform the authentication operation, using an initial UE identity of the UE 410 included in the RRC connection request message, and in this operation, the SGSN 440 determines whether the UE 410 has qualification for receiving an MBMS service, and detects a type of a requested MBMS service that the UE 410 desires to continuously receive. The TRNC 430 transmits an Authentication request message to the SGSN 440 along with the initial UE identity of the UE 410 and information indicating that the UE 410 desires to continuously receive the current MBMS service (Step 415). Upon receiving the Authentication request message, the SGSN 440 determines whether the UE 410 is qualified for receiving the corresponding MBMS service, depending on the initial UE identity included in the received Authentication request message as taught by Hwang to have incorporated in the system of Kuo to provide a multimedia broadcast multicast service (MBMS) to a user equipment (UE) located in a non-tracking area without a separate RRC connection in a mobile communication system. (Hwang, Fig.4-5 [0046]-[0050] lines 1-22, Fig.4-5 [0064] lines 1-24 and Fig.13 [0137] lines 1-24)


Claims 65, 67, 70, 73, 75 and 78 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Kuo in view of Hwang further in view of Hsu et al. [hereinafter as Hsu], US 2011/0305183 A1.
Regarding claim 65, Kuo and Hwang disclose all the elements of claim 64 as stated above wherein Kuo further discloses register, via the transceiver circuit, the mobile communication device with the base station (Fig.1-4 Step 408 [0043] lines 1-14, registering the UE mobile communication device with the base station Node B via the transceiver circuit 114).                                                                  	                                     	However, Kuo and Hwang do not explicitly disclose wherein initiate, when the mobile communication device is in idle mode, communication with the base station to establish the RRC connection with the network.                                                                                                         	In the same field of endeavor, Hsu teaches wherein initiate, when the mobile communication device is in idle mode, communication with the base station to establish the RRC connection with the network (Fig.2 [0029] lines 4-12, a UE moves from RRC IDLE state to RRC_CONNECTED state when an RRC connection is successfully established with the network, in the RRC_IDLE state, UE can receive broadcast/ multicast data, monitors a paging channel to detect incoming calls, performs neighbor cell measurements and cell selection/reselection, and acquires system information).                                                  	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Hsu in order to improve overall system throughput. 
	It would have been beneficial to move a UE from RRC IDLE state to RRC_CONNECTED state when an RRC connection is successfully established, in the RRC_IDLE state, UE can receive broadcast/multicast data, monitors a paging channel to detect incoming calls, performs neighbor cell measurements and cell selection/reselection, and acquires system information. (Hsu, Fig.2 [0029] lines 4-12)

Regarding claim 67, Kuo and Hwang disclose all the elements of claim 64 as stated above.
	However, Kuo and Hwang not explicitly disclose wherein the RRC message comprises a non access stratum (NAS) message.
	In the same field of endeavor, Hsu teaches wherein Hsu further discloses the RRC message comprises a non access stratum (NAS) message (Fig.4 [0040] lines 10-12, the UE releases MBMS bearer and informs a non-access stratum (NAS) entity if the UE discontinues the subscribed MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Hsu in order to improve overall system throughput.
	It would have been beneficial to release MBMS bearer and informs a non-access stratum (NAS) entity if the UE discontinues the subscribed MBMS service. (Hsu, Fig.4 [0040] lines 10-12)

Regarding claim 70, Kuo and Hwang disclose all the elements of claim 64 as stated above.
	However, Kuo and Hwang do not explicitly disclose wherein receiving information from the base station indicating release of the RRC connection.
	In the same field of endeavor, Hsu teaches wherein receiving information from the base station indicating release of the RRC connection (Fig.8 [0029] lines 6-8, a UE can move back from RRC_CONNECTED state to RRC_IDLE state by releasing the RRC connection).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Hsu in order to provide efficient localized MBMS service and to achieve intelligent MBMS service management.
	It would have been beneficial to move a UE back from RRC_CONNECTED state to RRC_IDLE state by releasing the RRC connection. (Hsu, Fig.2 [0029] lines 6-8)

Regarding claim 73, Kuo and Hwang disclose all the elements of claim 72 as stated above wherein Kuo further discloses registering the mobile communication device with the base station (Fig.1-4 Step 408 [0043] lines 1-14, registering the UE mobile communication device with the base station Node B via the transceiver circuit 114). 
	However, Kuo and Hwang do not explicitly disclose wherein entering, when the mobile communication device is in idle mode, communication with the base station to establish the RRC connection with the network.
	In the same field of endeavor, Hsu teaches wherein entering, when the mobile communication device is in idle mode, communication with the base station to establish the RRC connection with the network (Fig.2 [0029] lines 4-12, a UE moves from RRC IDLE state to RRC_CONNECTED state when an RRC connection is successfully established with the network, in the RRC_IDLE state, UE can receive broadcast/multicast data, monitors a paging channel to detect incoming calls, performs neighbor cell measurements and cell selection/reselection, and acquires system information).	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Hsu in order to improve overall system throughput.
	It would have been beneficial to move a UE from RRC IDLE state to RRC_CONNECTED state when an RRC connection is successfully established, in the RRC_IDLE state, UE can receive broadcast/multicast data, monitors a paging channel to detect incoming calls, performs neighbor cell measurements and cell selection/reselection, and acquires system information. (Hsu, Fig.2 [0029] lines 4-12)

Regarding claim 75, Kuo and Hwang disclose all the elements of claim 72 as stated above.
	However, Kuo and Hwang do not explicitly disclose wherein the message comprises a non access stratum (NAS) message.
	In the same field of endeavor, Hsu teaches wherein the message comprises a non access stratum (NAS) message (Fig.4 [0040] lines 10-12, the UE releases MBMS bearer and informs a non-access stratum (NAS) entity if the UE discontinues the subscribed MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Hsu in order to improve overall system throughput.
	It would have been beneficial to release MBMS bearer and informs a non-access stratum (NAS) entity if the UE discontinues the subscribed MBMS service. (Hsu, Fig.4 [0040] lines 10-12)

Regarding claim 78, Kuo and Hwang disclose all the elements of claim 72 as stated above.
	However, Kuo and Hwang do not explicitly disclose wherein transmitting information to the mobile communication device indicating release of the RRC connection. 
	In the same field of endeavor, Hsu teaches wherein transmit information to the mobile communication device indicating release of the RRC connection (Fig.8 [0029] lines 6-8, a UE can move back from RRC_CONNECTED state to RRC_IDLE state by releasing the RRC connection).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Hsu in order to provide efficient localized MBMS service and to achieve intelligent MBMS service management.
	It would have been beneficial to move a UE back from RRC_CONNECTED state to RRC_IDLE state by releasing the RRC connection. (Hsu, Fig.2 [0029] lines 6-8)


Claims 66, 69, 74 and 77 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Kuo in view of Hwang further in view of Lee et al. [hereinafter as Lee], US 2005/0192021 A1.
Regarding claim 66, Kuo and Hwang disclose all the elements of claim 64 as stated above. 
	However, Kuo and Hwang do not explicitly disclose wherein the RRC message further includes information indicating that the RRC connection is established.
	In the same field of endeavor, Lee teaches wherein the RRC message further includes information indicating that the RRC connection is established (Fig.4 [0076] lines 1-6, the terminal 10 may also transmit data to the UTRAN 100 while receiving specific MBMS services in an RRC connected state).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Lee in order to achieve intelligent MBMS service management.
	It would have been beneficial to use the terminal 10 which transmit data to the UTRAN 100 while receiving specific MBMS services in an RRC connected state and the UTRAN 100 re-adjusts whether the terminal 10 should be included in a list of terminals desiring to receive a particular MBMS service. (Lee, Fig.4 [0076] lines 1-6) 

Regarding claim 69, Kuo and Hwang disclose all the elements of claim 64 as stated above. 
	However, Kuo and Hwang do not explicitly disclose wherein the RRC message further identifies one or more MBMS services the mobile communication device is interested in receiving. 
	In the same field of endeavor, Lee teaches wherein the RRC message further identifies one or more MBMS services the mobile communication device is interested in receiving (Fig.4 [0078] lines 1-3, MBMS-related information the terminal 10 transmits to the UTRAN 100 may include an MBMS service identifier and Fig.5 [0101] lines 3-6, the UTRAN 100 re-adjusts whether the terminal 10 should be included in a list of terminals desiring to receive a particular MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Lee in order to achieve intelligent MBMS service management.
	It would have been beneficial to use MBMS-related information the terminal 10 transmits to the UTRAN 100 which includes an MBMS service identifier and the UTRAN 100 re-adjusts whether the terminal 10 should be included in a list of terminals desiring to receive a particular MBMS service. (Lee, Fig.4 [Fig.4 [0078] lines 1-3, and Fig.5 [0101] lines 3-6)

Regarding claim 74, Kuo and Hwang disclose all the elements of claim 72 as stated above. 
	However, Kuo and Hwang do not explicitly disclose wherein the RRC message further includes information indicating that the RRC connection is established.
	In the same field of endeavor, Lee teaches wherein the RRC message further includes information indicating that the RRC connection is established (Fig.4 [0076] lines 1-6, the terminal 10 may also transmit data to the UTRAN 100 while receiving specific MBMS services in an RRC connected state).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Lee in order to achieve intelligent MBMS service management.
	It would have been beneficial to use the terminal 10 which transmit data to the UTRAN 100 while receiving specific MBMS services in an RRC connected state and the UTRAN 100 re-adjusts whether the terminal 10 should be included in a list of terminals desiring to receive a particular MBMS service. (Lee, Fig.4 [0076] lines 1-6)

Regarding claim 77, Kuo and Hwang disclose all the elements of claim 72 as stated above. 
	However, Kuo and Hwang do not explicitly disclose wherein the RRC message further identifies one or more MBMS services the mobile communication device is interested in receiving. 
	In the same field of endeavor, Lee teaches wherein the RRC message further identifies one or more MBMS services the mobile communication device is interested in receiving (Fig.4 [0078] lines 1-3, MBMS-related information the terminal 10 transmits to the UTRAN 100 may include an MBMS service identifier and Fig.5 [0101] lines 3-6, the UTRAN 100 re-adjusts whether the terminal 10 should be included in a list of terminals desiring to receive a particular MBMS service).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo and Hwang to incorporate the teaching of Lee in order to achieve intelligent MBMS service management.
	It would have been beneficial to use MBMS-related information the terminal 10 transmits to the UTRAN 100 which includes an MBMS service identifier and the UTRAN 100 re-adjusts whether the terminal 10 should be included in a list of terminals desiring to receive a particular MBMS service. (Lee, Fig.4 [Fig.4 [0078] lines 1-3, and Fig.5 [0101] lines 3-6)


Claims 68 and 76 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Kuo in view of Hwang in view of Hsu further in view of Janakiraman et al. [hereinafter as Janakiraman], US 2012/0159151 A1.
Regarding claim 68, Kuo, Hwang and Hsu disclose all the elements of claim 67 as stated above. 
	However, Kuo, Hwang and Hsu do not explicitly disclose wherein the NAS message has a length set to zero.                                                  	                              	In the same field of endeavor, Janakiraman teaches wherein the NASmessage has a length set to zero (Fig.5 [0056] lines 5-8, UE 51 also includes the sequence number part of the NAS uplink count in the NAS Security Mode Complete message 508. This assures that also the overflow parameter is reset to 0).                                               	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo, Hwang and Hsu to incorporate the teaching of Janakiraman in order to optimize high-speed, high-density probes to handle high bandwidth IP traffic.
	It would have been beneficial to include the sequence number part of the NAS uplink count in the NAS Security Mode Complete message 508. This assures that also the overflow parameter is reset to 0. (Janakiraman, Fig.5 [0056] lines 5-8)

Regarding claim 76, Kuo, Hwang and Hsu disclose all the elements of claim 75 as stated above. 
	However, Kuo, Hwang and Hsu do not explicitly disclose wherein the NAS message has a length set to zero.                                                  	                              	In the same field of endeavor, Janakiraman teaches wherein the NAS message has a length set to zero (Fig.5 [0056] lines 5-8, UE 51 also includes the sequence number part of the NAS uplink count in the NAS Security Mode Complete message 508. This assures that also the overflow parameter is reset to 0).                                               	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Kuo, Hwang and Hsu to incorporate the teaching of Janakiraman in order to optimize high-speed, high-density probes to handle high bandwidth IP traffic.
	It would have been beneficial to include the sequence number part of the NAS uplink count in the NAS Security Mode Complete message 508. This assures that also the overflow parameter is reset to 0. (Janakiraman, Fig.5 [0056] lines 5-8)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Pub. No.: US 2012/0026929 A1) teaches Method and Apparatus for Multimedia Broadcast Multicast Services (MBMS) service feedback.

Choi et al. (Pub. No.: US 2005/0083913 A1) teaches Method for Distinguishing MBMS Service Request from Other Services Requests.

Fischer et al. (Pub. No.: US 2010/0191965 A1) teaches Verification of System Information in Wireless Communication System.

Lee et al. (Pub. No.: US 2005/0213583 A1) teaches Transmitting and Receiving Control Information for Multimedia Broadcast/Multicast Service in Mobile Communication System.

Franceschini et al. (Pub. No.: US 2009/0305712 A1) teaches Method and System for Transmitting Content to a Plurality of Users of a Mobile Communication Network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414     


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414